Citation Nr: 0112786	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-18 691	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service, including a period from July 
1961 to June 1969.  

This appeal arises from an April 1997 rating decision which, 
among other things, denied entitlement to service connection 
for a low back disorder.  The veteran was accorded a hearing 
in September 1997 before a hearing officer at the RO, and he 
was accorded a hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board), in Washington, D.C. in 
July 1998.  Copies of transcripts of both hearings are 
included in the claims folder.  This appeal was remanded by 
the Board to the RO in December 1998 for reasons set forth 
more fully below.  


REMAND

As the Board noted in the remand in December 1998, the 
veteran's service medical records reflect that he was treated 
in January 1964 for low back pain, which was diagnosed as a 
lumbosacral strain.  In January 1968, he was again seen after 
he reported straining his back lifting a footlocker.  The 
service discharge examination report is negative for 
complaints or findings of a low back disorder.  

The Board indicated in the remand that, while the record 
contains lay statements which assert that the veteran has 
complained of low back problems ever since his military 
service, there is no clinical evidence in the record of any 
further treatment for low back complaints until 1990, more 
than 20 years after his separation from service.  The veteran 
asserted in written statements and in his testimony during 
hearings that, he received medical treatment for his low back 
in the 1970s.  Therefore, the Board's remand directed the RO 
to attempt to obtain evidence of medical treatment of the 
veteran's low back in the 1970s.  If such evidence were 
obtained, the RO was instructed to schedule the veteran for a 
VA orthopedic examination to determine the nature and 
etiology of his low back disorder.  If evidence of medical 
treatment of the veteran in the 1970s were not obtained, the 
remand indicated that a VA orthopedic examination of the 
veteran need not be scheduled.  

At a hearing before the undersigned Member of the Board in 
July 1998, the veteran testified that he received medical 
treatment for his low back at a VA medical facility in 
Hampton, Virginia during the early 1970s.  Subsequent to the 
remand, the RO attempted to obtain records of medical 
treatment of the veteran during the period from 1969 through 
1979 at several VA medical facilities, including the VA 
Medical Centers in Hampton, Virginia (Hampton VAMC), 
Washington, D.C. (Washington, D.C. VAMC), and Philadelphia, 
Pennsylvania (Philadelphia VAMC).  The only medical records 
of treatment of the veteran available for the period from 
1969 through 1979 were from the Hampton VAMC.  The medical 
records received from the Hampton VAMC date from 1974, and 
the records do not reflect medical treatment of the veteran's 
low back.  

The veteran additionally testified that he submitted a claim 
for disability benefits from the Social Security 
Administration (SSA) because of his low back disorder.  He 
further stated that, in submitting his claim for disability 
benefits to the SSA, he also submitted copies of records of 
medical treatment he had received to that point.  The claims 
folder contains a copy of a December 1998 notification from 
the SSA to the veteran showing that his claim for SSA 
disability benefits was denied in 1982.  However, in a 
written reply dated in January 2001, an official with the SSA 
indicated that no additional records associated with the 
veteran's claim for SSA disability benefits were available.  

The veteran also testified that, during the 1970s, he was 
offered employment with Virginia Power Company.  He indicated 
that Virginia Power did not arrange a medical examination of 
his back, but his employment was terminated when the company 
learned about his low back disability.  Also in the 1970s, he 
was offered employment with the Baltimore & Ohio Railroad (B 
& O Railroad) but, his employment was terminated when a 
physical examination performed for the B & O Railroad showed 
the veteran's low back disability.  The veteran indicated 
that he had attempted to obtain records relating to him from 
the B & O Railroad, but he had been told that the B & O 
Railroad no longer existed as a functioning corporate entity.  

Given the foregoing and the terms of the Board's remand, no 
VA orthopedic examination of the veteran was performed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Pursuant to the VCAA, the veteran should be accorded a VA 
orthopedic examination to determine the nature and etiology 
of his current low back disorder, regardless of the negative 
outcome of the effort to obtain records of medical treatment 
of his low back in the 1970s.  

Accordingly, the appeal is remanded for the following:  

1.  The veteran should be accorded a VA 
orthopedic examination.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
for review by the examiner in conjunction 
with the examination and the examiner 
must report that the claims folder has 
been reviewed.  The examiner must furnish 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current low back disorder developed 
during service or is otherwise related to 
service.  

2.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed. 

3.  The RO should then review the claim 
of entitlement to service connection for 
a low back disorder to determine if the 
claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



